          Case 1:19-cv-04058-AT Document 32 Filed 09/25/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               x
                                               :
MILBERG LLP,
                                               :
                                                                     Index No. 19-cv-4058 (AT)
                                               :
                                               :
                                  Plaintiff,
                                               :
                                               :
            -against-
                                               :
                                               :
HWB ALEXANDRA STRATEGIES PORTFOLIO; HWB
                                               :
DACHDONDS-VENIVIDIVICI; HWB GOLD & SILBER
                                               :
PLUS; HWB PORTFOLIO PLLUS; HWB RENTEN
                                               :
PORTFOLIO PLUS; HWB VICTORIA STRATEGIES
                                               :
PORTFOLIO; DRAWRAH LIMITED; NW GLOBAL
                                               :
STRATEGY; U.B.A. VADUZ; VICTORIA STRATEGIES
                                               :
PORTFOLIO LTD.; KLAUS BOHRER; and UTE KATNER,
                                               :
                                               :
                                   Defendants.
                                               :
                                               :
                                               :
                                               x



   NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Mara R. Lieber, an

associate with the law firm of Wollmuth Maher & Deutsch LLP, attorneys for Plaintiff in the

above-captioned action, hereby withdraw as an attorney of record. I hereby request that my name

and e-mail address be removed from the case’s official docket.



Dated: New York, New York                           Respectfully submitted,
       September 25, 2019

                                             By:    /s/ Mara R. Lieber
                                                    Mara R. Lieber
         Case 1:19-cv-04058-AT Document 32 Filed 09/25/19 Page 2 of 3




IT IS SO ORDERED.

Date: September __, 2019            ____________________________________




                                      2
          Case 1:19-cv-04058-AT Document 32 Filed 09/25/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Mara R. Lieber, certify that on September 25, 2019, I electronically caused the Notice

of Motion and Motion for Withdrawal of Appearance to be filed with the Clerk of Court using

the CM/ECF system and to be served, via the Court’s CM/ECF system, on counsel of record.



Date: September 25, 2019                            /s/ Mara R. Lieber
      New York, New York                            Mara R. Lieber




                                                3
